Title: Joseph C. Cabell to James Madison, 23 December 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Wmsburg.
                                
                                23d. Decr. 1829.
                            
                        
                         
                        I arrived here on the 13th, and have been prevented from prosecuting my intended journey to the Northern
                            Neck, by an inflammation in the face from which I have suffered some pain & a good deal of confinement. I am
                            nearly recovered from it, & propose to proceed to Lancaster immediately after christmas. In this posture of my
                            affairs, I am overtaken here by the news of the appointment of Mr. Lomax as Judge of the Northern Neck Circuit, in place
                            of the late Judge Dade, & of the consequent necessity of a speedy appointment of his successor at the University.
                            I shall hardly remain in Lancaster more than two weeks; after which I should be entirely ready to meet yourself &
                            the other gentlemen at any time & place, which you might suggest upon the subject of the new appointment. But I
                            would wait upon you sooner if I should be apprized of your wishes to that effect, before I set out to the Northern Neck. I
                            conclude, however, that I shall be able to go over & finish my business & return, before any appointment
                            will be proposed: & I will act upon this supposition, till apprized of the contrary. I have made up no definitive
                            opinion as to a successor to Mr. Lomax—My thoughts, as far as they are matured, fix upon Judge Carr. His connection with
                            Mr. Jefferson, would be no objection now—as it was, when I formerly proposed him to his venerable Uncle, with the
                            concurrence & support of Genl. Cocke. Upon this occasion, more than formerly, it will be difficult to procure the
                            object we might desire, for Mr. Lomax’s retirement from the chair, will lessen the inducements to seek it. My chief object
                            in writing, is to inform you, where I am; what are my probable movements for a few weeks to come; & how my
                            presence could be commanded should it be necessary in Richmond or elsewhere.
                        I had not the pleasure of seeing you after you left Mr. Morris, Mr. Taylor & myself. Altho’ from what
                            had already passed, you might conjecture the sequel, I will avail myself of this occasion to observe, that Mr. Morris drew
                            up a short statement, which was approved by Mr. Taylor & myself. He promised to shew it to you, after first
                            consulting his friend Mr. Pollard; & then to send it to the Enquirer: and thus the interview ended.
                        Finding that I could not readily find access to the public Journals in this place, I wrote lately to my
                            friend Mr. Slaughter of the Senate, desiring the favor of him to examine the late Resolutions on the Tariff, and to
                            communicate to you, whether the supposed discrepancy exists in their provisions. My communication to him was of a private
                            character. He will no doubt see you on the subject. I have seen Doctr. Couper’s reply to Mr. Tucker, which I think very
                            unsatisfactory.
                        Mrs. Cabell & Mrs. Tucker desire to be remembered in the most affectionate terms to Mrs. Madison. I
                            am, dear Sir, most respectfully & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    